By the Court.
The purpose for which the excluded evidence was offered, as appears by the bill of exceptions, and as has been assumed in the argument for the defendants, was not to prove insanity, but to prove a lying habit of mind or a propensity to lie; the evidence offered was only that the witness had lied on other occasions, which would present collateral issues, and was not competent as independent evidence; and it does not appear that it was offered by way of cross-examination of the witness, nor, if it was, that the defendant sought to have it admitted in the discretion of the judge.

Exceptions overruled.